DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: claim 4, line 2, "a" should be changed to --the--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldemar (DE 102006010622).
Waldemar discloses a joint of copper terminal (1) and an aluminum wire (2), wherein the copper terminal comprises a connecting member (13) and a functional member (11/12) connected with the connecting member of the copper terminal, a conductive core (23) of the aluminum wire is connected with the connecting member of the copper terminal, and at least the conductive core of the aluminum wire is connected with the connecting member of the copper terminal through a transition welding layer (32), wherein the transition welding layer is made of solder, wherein the solder is fused in a gap between the connecting member of the copper terminal and the conductive core of the aluminum wire and a depth of penetration of the solder accounts for 3% to 100% of the length of the connecting member of the copper terminal (re claim 1).  Waldemar also discloses that the joint comprises a crimping region (15), the area of the crimping region accounts for at least 1% of an overlapping area of the aluminum wire and the copper terminal (re claim 2); the depth of penetration of the solder accounts for 30% to 100% of the length of the connecting member of the copper terminal (re claim 3); the depth of penetration of the solder accounts for 5% to 100% of the length of the whole crimping region (re claim 4); the metal material of the solder is a metal (zinc) having a melting point not higher than the melting point of aluminum (re claims 5 and 14); the aluminum wire is a multi-strand wire (re claim 9); the metal material .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (10305201) in view of Kodama et al. (2014/0302729).
 	Hamada discloses a joint of a terminal (20) and an aluminum wire (11), wherein the terminal comprises a connecting member (22) and a functional member (21) connected with the connecting member of the copper terminal, a conductive core (13) of the aluminum wire is connected with the connecting member of the terminal, and at least the conductive core of the aluminum wire is 
 	Hamada does not disclose the terminal being a copper terminal.  Kodama et al. discloses a joint comprising a copper terminal.  It would have been obvious to one skilled in the art to use copper for the terminal of Hamada to meet the specific use of the resulting joint as taught by Kodama et al.
 	Modified joint of Hamada also discloses that the depth of penetration of the solder accounts for 30% to 100% of the length of the connecting member of the copper terminal (re claim 3); the metal material of the solder is a metal (zinc) having a melting point not higher than that of aluminum (re claim 5); the copper terminal is made of copper and the connecting member has a flat shape (re claim 7); and the aluminum wire is a multi-strand wire (re claim 9).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waldemar.
Waldemar discloses the invention substantially as claimed including the reinforcing welding layer (31) having a thickness of greater than 0 mm.  Waldemar does not disclose the thickness of the reinforcing welding layer (31) not greater than 15 mm.  However, it would have been obvious to one skilled in the art to modify the reinforcing welding layer of Waldemar to have a thickness not greater than 15 mm to meet the specific use of the resulting joint since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Kodama et al. as applied to claim1 above, and further in view of Kayamoto (2013/0072075).
 	Claim 8 additionally recites a surface of the copper terminal being further applied with a coating which is zinc or tin or nickel and has a thickness between 5 µm and 1000 µm.  Kayamoto also discloses a terminal, wherein a surface of the terminal is applied with a coating (121, Fig. 7) which is zinc or tin or nickel ([0085]) and has a thickness between 5 µm and 1000 µm ([0084]).  It would have been obvious to one skilled in the art to coat a surface of the Hamada terminal with a coating taught by Kayamoto to prevent the formation of an oxide film on said surface.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847